Title: To Alexander Hamilton from Tench Coxe, [4 February 1793]
From: Coxe, Tench
To: Hamilton, Alexander


[Philadelphia, February 4, 1793. In an undated letter written sometime in 1797 to Oliver Wolcott, Jr., Coxe reviewed his correspondence with Hamilton concerning the execution of the revenue laws in Pennsylvania. In the course of the letter Coxe wrote: “My letter of the 4th. Feby. 1793 contains a sad exhibition of the disorders in the Service in Pennsa. The letter of Feb. 4. shews the knowledge of the state of things possessed by the Secy. of the Treasury.” Letter not found.]
